FILED
                             NOT FOR PUBLICATION                            APR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



VICTOR CHIEDU ASIANGWO,                          No. 11-70446

               Petitioner,                       Agency No. A077-987-659

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Victor Chiedu Asiangwo, a native and citizen of Nigeria, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision ordering him removed, and the BIA’s

denial of his motion to remand. Our jurisdiction is governed by 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo questions of law, and for substantial evidence the agency’s

factual findings. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005).

We review for abuse of discretion a motion to remand. Movsisian v. Ashcroft, 395

F.3d 1095, 1098 (9th Cir. 2005). We deny in part and dismiss in part the petition

for review.

      The IJ correctly determined that Asiangwo’s conviction under California

Penal Code § 496(a) for which he was sentenced to three years imprisonment

constitutes an aggravated felony theft offense under 8 U.S.C. § 1101(a)(43)(G) that

renders him removable. See 8 U.S.C. § 1227(a)(2)(A)(iii); Verdugo-Gonzalez v.

Holder, 581 F.3d 1059, 1061-62 (9th Cir. 2009). Asiangwo is therefore statutorily

ineligible for asylum and cancellation of removal. See 8 U.S.C.

§§ 1158(b)(2)(A)(ii), (b)(2)(B)(i), 1229b(a)(3). Asiangwo has not raised any

colorable constitutional or legal challenges that would invoke our jurisdiction to

review the IJ’s determination that the conviction constitutes a particularly serious

crime rendering him ineligible for withholding of removal under 8 U.S.C.

§ 1231(b)(3)(B)(ii). See 8 U.S.C. § 1252(a)(2)(C), (D). In light of our disposition,

we need not reach Asiangwo’s contentions regarding his additional convictions.

      Substantial evidence supports the IJ’s determination that Asiangwo failed to

establish that it is more likely than not that he would be tortured if he were returned


                                           2                                    11-70446
to Nigeria where he could internally relocate. See Hasan v. Ashcroft, 380 F.3d

1114, 1122-23 (9th Cir. 2004) (denying CAT relief based on the possibility of

internal relocation).

      The BIA did not abuse its discretion in denying Asiangwo’s motion to

remand because Asiangwo did not demonstrate that the evidence he submitted with

his motion was material, new, and previously unavailable. See 8 C.F.R.

§ 1003.2(c)(1) (evidence must have been unavailable and unable to have been

discovered or presented at the former hearing). Asiangwo failed to exhaust his

contention that immigration authorities confiscated this evidence while he was in

proceedings. See Barron v. Ashcroft, 358 F.3d 674, 676-78 (9th Cir. 2004)

(requiring exhaustion of due process claims concerning the denial of opportunity to

present case).

      Asiangwo’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   11-70446